Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-14,16-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9-14 disclose the same subject matter as previously set forth in claims 2-7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Furthermore, it appears that it was intended to base claims 15-20 on independent claim 15 not claim 1, but basing claims 16-20 on claim 1 fails to further limit the claims at issue.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dewey et al. (US 10,762,786).
Dewey discloses a first vehicle (Fig. 1) comprising processor 506, storage medium 508, with instructions executable by processor (col. 3, line 15), processor performing steps of collecting information about second vehicle from sensors 102 mounted on first vehicle (Fig. 1, col. 3, lines 16-17), determining driver behavior of driver of second vehicle based on sensed information (col. 3, lines 18-23), comparing driving behavior with baseline driving value (col. 3, lines 20-21), determining if driver is impaired based on comparison to baseline value (col. 3, lines 21-23), and taking action responsive to determining driver of second vehicle is impaired (col. 3, lines 21-27).
Regarding claim 2, Dewey provides alert to driver of first vehicle (col. 3, lines 23-27).
Regarding claim 3, Dewey detects motion of second vehicle (col. 9, lines 47-51).
Regarding claim 4, Dewey collects second information not concerning second vehicle (col. 9, lines 53-63).
Regarding claim 5, Dewey collects second information from one of plurality of sensors on first vehicle (col. 9, line 65).
Regarding claim 6, Dewey detects road condition information (col. 9, line 56).

Claims 8-14 are rejected for the same reasons as set forth above with regard to claims 1-7.
Claims 15-20 are rejected for the same reasons as set forth above with regard to claims 1-5 and 7.
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bradley, Brandmaier and Green and Yamaguchi disclose driver behavior monitoring systems.
4.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689